DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9/27/2021 is acknowledged.
	Claims 33-38 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 35 recites, 2 passaging active steps that generate the F1 and F2 generation of viruses.  However, claim 33 requires that at least 3 passaging steps are conducted.  Therefore, it is unclear if the active steps of claim 35 are in addition to the 3 minimum active steps of claim 33 or if claim 35 is drawn to a different method of preparing influenza viruses.  

Claim 36 recites the limitation "passage cultivation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 33 does not recite “passage cultivation”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US PGPub 2015/0224187) and Montelione et al. (US PGPub 20100291128).
The claimed invention is drawn to a method for preparing a vaccine for influenza A virus, comprising the following steps:
a recombinant virus is passaged N times; N is a natural number greater than or equal
to 3;
the method of the first passage is as follows: mammalian cells are infected with the

containing F1 generation virus;
the method of the second passage is as follows: mammalian cells are infected with
the virus solution obtained from the previous passage, and then cultured to collect the
supernatant, which is a virus solution containing F2 generation virus;
a series of passages is performed by repeating the method of the second passage;
in the N-1th passage, the collected supernatant has virus replication ability;
in the Nth passage, the collected supernatant does not have virus replication ability;
N is a natural number greater than or equal to 3;
the supernatant collected from the N-1th passage is used as the active ingredient of the
vaccine for influenza virus; and wherein, the recombinant virus containing a polynucleotide encoding a mutant protein, and the mutant protein is obtained by mutating two amino acid residues of NS1 protein of influenza virus as follows: the amino acid residue at position 38 is mutated from arginine to alanine, and the amino acid residue at position 41 is mutated from lysine to alanine.

The cells used are MDCK cells and the codons encoding the amino acids at position s38 and 41 of the NS1 protein are mutated from an arginine to an alanine (38) and a lysine to an alanine (41).  


	Cox et al. teach the serial propagation of influenza A viruses in MDCK cells.  Specifically, the viruses are passaged at increasing temperatures and the number of cell line passages includes at least 3 temperature increases. [see paragraphs 75-81]  However, Cox et al. do not teach that the NS1 protein of their influenza virus contains alanine amino acids are positions 38 and 41 or that the last passage yields no virus with replication ability.  




	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Cox et al. in order to propogate the mutated influenza A virus of Montelione et al through their serial passage protocol.  One would have been motivated to do so, given the suggestion by Cox et al. that influenza viruses can be serial passage at least 3 times if preferred.  There would have been a reasonable expectation of success, given the knowledge that both Cox et al. and Montelione et al. teach using MDCK cells for propagating influenza viruses, such as the mutated influenza viruses of Montelione et al.  Furthermore one of ordinary skill in the art having conduct a passage in which no virus replicated, the previous passage of virus would be used for formulating a vaccine, which is one embodiment of Cox et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648